Court of Appeals
of the State of Georgia

                                                              ATLANTA, September 06, 2018

The Court of Appeals hereby passes the following order

A19D0057. VISIONARY LEARNING ACADEMY, INC v. BRIGHT FROM THE
    START; GEORGIA DEPARTMENT OF EARLY CARE AND LEARNING.


     Upon consideration of the Application for Discretionary Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

2017CV293242




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, September 06, 2018.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.